Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 18, 2015

The Court of Appeals hereby passes the following order:

A15A0985. SANDRO ROMAGNOLI v. ROCK WEST INVESTMENTS II,
    LLC.

      This case commenced as a dispossessory proceeding in magistrate court against
tenant Certo, LLC. The superior court issued a writ of possession, and Certo, LLC
filed a de novo appeal to superior court. Landlord Rock West Investments II, LLC
filed a separate action in superior court against Certo and Sandro Romagnoli, who
guaranteed payment under the lease. Rock West sought possession of the premises
and damages for breach of the guaranty agreement. The superior court treated both
matters as part of a de novo appeal from the magistrate court ruling. Rock West
moved for partial summary judgment, and on August 26, 2014, the superior court
granted the motion, finding the guaranty agreement enforceable and issuing a writ of
possession.1
      Certo filed an application for discretionary appeal from the ruling, which was
dismissed. See Case Number A15D0042, decided Oct. 9, 2014. Romagnoli filed this
direct appeal on September 24, 2014. We, however, lack jurisdiction.
      Pretermitting whether Romagnoli – who was not a party to the dispossessory
action in magistrate court – has a right of direct appeal, his notice of appeal is
untimely. Although a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, the underlying subject matter of an appeal controls
over the relief sought in determining the proper appellate procedure. See Rebich v.


      1
        The trial court reserved certain issues, including Rock West’s claim for
attorney fees under OCGA § 13-6-11.
Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The underlying subject matter
of this case is the dispossessory matter. See Radio Sandy Springs, Inc. v. Allen Road
Joing Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). And, pursuant
to OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within
seven days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones,
239 Ga. App. 521 (521 SE2d 456) (1999). Here, the defendants filed the notice of
appeal 29 days after the superior court’s order was entered. Accordingly, the appeal
is untimely and his hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            02/18/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                      , Clerk.